          Case 2:17-cv-02086-RFB-CWH Document 42 Filed 07/29/21 Page 1 of 2




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
     *Alicia R. Intriago
3
     Assistant Federal Public Defender
4    California State Bar No. 320102
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Alicia_intriago@fd.org

8    *Attorney for Petitioner Bryan Wayne Crawley

9
                             UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11
     BRYAN WAYNE CRAWLEY,                         Case No. 2:17-cv-02086-RFB-CWH
12
                   Petitioner,                    Stipulation to Allow Petitioner
13                                                the Opportunity to File a Motion
           v.
                                                  for Leave to Amend The Petition
14
     BRAD CAIN, ET AL.,                           And To Extend Time For
15                                                Respondents To Respond To
                   Respondents.                   Petition
16
                                                  (Second Request)
17

18

19
           Petitioner Bryan Crawley and Respondents Brad Cain, et al., (collectively the
20
     “Parties”), by and through their respective counsel of record, hereby stipulate and
21
     agree as follows:
22
           1. Mr. Crawley filed his First Amended Petition on August 28, 2018. ECF No.
23
                14. The undersigned counsel filed a notice of appearance on behalf of Mr.
24
                Crawley on May 20, 2020. ECF No. 30. This action was stayed from July
25
                16, 2019, through January 15, 2021. See ECF Nos. 26, 33. Currently,
26
          Case 2:17-cv-02086-RFB-CWH Document 42 Filed 07/29/21 Page 2 of 2




1             Respondents have until July 28, 2021, to answer the First Amended
2             Petition. ECF No. 40.
3          2. The Parties stipulate to an additional extension of time of 30 days to permit
4             Mr. Crawley leave to file a motion for leave to file a second amended
5             petition. This stipulation should not be construed as a waiver of
6             Respondents’ right to respond to Mr. Crawley’s motion for leave to file a
7             second amended petition.
8          3. Accordingly, the Parties agree Mr. Crawley shall have until August 27,
9             2021, to seek leave of court to file a second amended petition.
10         4. Respondents’ deadline to respond to the petition shall be extended to 45
11            days after the date on which the court decides upon the motion for leave to
12            file a second amended petition.
13         5. This is the parties’ second stipulation to extend time.
14         6. This stipulation is not made for purposes of delay but is agreed to in the
15            interests of justice.
16         Respectfully submitted July 28, 2021.
17   Rene L. Valladares                             Aaron D. Ford
     Federal Public Defender                        Nevada Attorney General
18

19
     /s/ Alicia R. Intriago                         /s/ Heather D. Procter
20   Alicia R. Intriago                             Heather D. Procter
     Attorney for Petitioner                        Attorney for Respondents
21

22
                                                    IT   IS SO ORDERED:
23

24                                                  ______________________________
25                                                  RICHARD F. BOULWARE
                                                    United States District Judge
26
                                                    Dated: ________________________
                                                            July 29, 2021


                                                2
